     Case 4:21-cv-00020-RSB Document 1 Filed 04/19/21 Page 1 of 5 Pageid#: 1
                                                                               CLERK'S OFFICE U.S. DIST. COURT
                                                                                       AT DANVILLE, VA
                                                                                            FILED
                      IN THE UNITED STATES DISTRICT COURT                             APR ~· 9 2021 ·
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Danville Division)                               JU~½~-~UDLEY,
                                                                                            C .
                                                                                  BY:H_lVl
                                                                                        DEPU1YCLE
TYLER SPENCER
     Plaintiff,

V.                                                    Civil Action No.:   4·.d-\ CVQOOaj
TURNER FURNITURE HOLDING
CORP. d/b/a ASHLEY FURNITURE,
HOMESTORE and/or d/b/a
AHSLEY FURNITURE INDUSTRIES,
ETAL,
      Defendants.

                                   NOTICE OF REMOVAL

        Defendants TURNER FURNITURE HOLDING CORP., d/b/a ASHLEY FURNITURE

HOMESTORE, PHIL RELEFORD, and BURNICE PARKER ("Defendants"), by and through

counsel, hereby gives notice of removal of the above action from the Circuit Court of the County

of Patrick, Virginia ("Circuit Court"), to the United States District Court for the Western District

of Virginia, Danville Division, pursuant to 28 US.C. §§ 1332(a), 1441 and 1446. As set forth

below, this Court has original diversity jurisdiction over this action pursuant to Section 28 U.S.C.

§ 1332. All requirements for removal of this action are met through the allegations contained in

the pleadings filed in the Circuit Court and in this Notice of Removal.

        In support of this Notice of Removal, the Defendants state as follows:

                                           Background

        1. There is pending in the Circuit Court of the County of Patrick, Virginia, a Complaint

 styled Tyler Spencer v. Turner Furniture Holding Corp. d/b/a Ashley Furniture Homestore and/or

 d/b/a Ashley Furniture Industries. et al, Case No. CL21-32 (the "State Court Action"). The




                                                  1
   Case 4:21-cv-00020-RSB Document 1 Filed 04/19/21 Page 2 of 5 Pageid#: 2



Complaint in the State Court Action was filed on or about January 13, 2021. A copy of the

Complaint is attached hereto as Exhibit A.


       2. That Turner Furniture of North Carolina, LLC, Ashley Distribution Services, Holdings,

Inc., Ashley Distribution Services, Ltd., Ashley Homestores, Ltd., and Ashley Homestores

Holdings, Inc., originally party defendants, were dismissed from the State Court Action pursuant

to voluntary non-suit taken by the plaintiff. A copy of the Non-Suit order is attached hereto as

Exhibit B. The only remaining defendants at the time of filing this notice are Turner Furniture

Holding Corp. d/b/a Ashley Furniture Homestores, Phil Releford and Burnice Parker


       3. The defendants have voluntarily accepted service of the Complaint. See Exhibit A.

The defendant filed an Answer to plaintiffs Complaint on or about April 16, 2021. A copy of the

Answer is attached hereto as Exhibit C.


       4. There have been no further proceedings in the State Court Action.


                                   Requirements for Removal

       5. This Notice of Removal is filed within thirty days upon which Defendants were first

served with a copy of the Complaint and is therefore timely pursuant to 29 U.S.C. § 1446(b).


        6. Defendants are informed and believe that plaintiff, Tyler Spencer, is an individual

residing in the Commonwealth of Virginia. See Exhibit A at Para. 1.


        7. The Defendants have informed undersigned counsel that they consent to the removal

of this action to federal court.




                                                2
   Case 4:21-cv-00020-RSB Document 1 Filed 04/19/21 Page 3 of 5 Pageid#: 3



       8. The State Court Action is properly removed under 28 U.S.C. § 1441(a), because the

State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. § 1332,

as explained below.


       9. Plaintiff is a citizen of the Commonwealth of Virginia. The Complaint alleges he is a

resident of Virginia and Defendants' investigation has failed to identify any facts indicating

Plaintiff could be a citizen of any other state. The Defendant, therefore, alleges that Plaintiff is a

citizen of Virginia.


        10. Defendant Turner Furniture Holding Cop. is incorporated under the laws of the State

of Florida and has its principal place of business in Georgia. Defendant is, therefore, a citizen of

the State of Florida and the State of Georgia.


        11. Defendant Phil Releford is a resident and citizen of the state of North Carolina.


        12. Defendant Burnice Parker is a resident and citizen of the state of North Carolina.


        13. Complete diversity of citizenship exists between Plaintiff, who is a citizen of Virginia,

and the Defendants, which are citizens of Georgia and North Carolina.


        14. Plaintiff's Complaint seeks damages from Defendant in the amount of $9,000,000 in

compensatory damages. See Ex. A, Compl., at pg. 15. This satisfies the requirements for this

Court's jurisdiction based on diversity of citizenship under 28 U.S.C. § 1332.


        15. This action is properly removed from the State Court to this Court on grounds of

diversity jurisdiction because (a) complete diversity of citizenship exists between Plaintiff and

Defendant, and (b) the amount in controversy herein exceeds the sum or value of $75,000,

 exclusive of interest and costs.


                                                   3
   Case 4:21-cv-00020-RSB Document 1 Filed 04/19/21 Page 4 of 5 Pageid#: 4



       16. Written notice of the filing of this Notice of Removal will promptly be given to plaintiff

and the Clerk of the Circuit Court of the County of Patrick, Virginia, as required by 28 U.S.C. §

1446(d).


       WHEREFORE, the defendants, TURNER FURNITURE HOLDING CORP., d/b/a

ASHLEY FURNITURE HOMESTORE, PHIL RELEFORD, and BURNICE PARKER

respectfully request that this case proceed before this Court as an action properly removed.




                                                                 Neu.Hf·,e (VSB No.: 26007)
                                                                squire           .: 77267)
                                              KALBAUG , PF           & MESSERSMITH, P.C.
                                              901 Moorefield Park Drive, Suite 200
                                              Richmond, Virginia 23236
                                              804-320-6300 Telephone
                                              804-320-6312 Facsimile
                                              Counsel for Defendants




                                                  4
    Case 4:21-cv-00020-RSB Document 1 Filed 04/19/21 Page 5 of 5 Pageid#: 5



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was mailed, first class, postage prepaid, this 16th day of April, 2021 to:

      R. Lee Livingston, Esquire
      MICHIEHAMLETT, PLLC
      310 4th Street NE, 2nd Floor
      P.O. Box 298
      Charlottesville, VA 22901
      (434) 951-7200
      (434) 951-7256 (fax)
      llivingston@michiehamlett.com
      Counsel for Plaintiff

      Philip G. Gardner, Esquire
      GARDNER GARDNER BARROW & SHARPE
      4th Floor - Fidelity Bank Building
      231 East Church Street
      Martinsville, VA 24112
      (276) 638-2455
      (276) 638-2458 (fax)
      phil@ggbslawfirm.com
      Counsel for Plaintiff




                                         William J.    d,    u· (VSB No.: 26007)
                                         Daniel M. Roye , Es uire (VSB No.: 77267)
                                         KALBAUGH, PFUND & MESSERSMITH, P.C.
                                         901 Moorefield Park Drive, Suite 200
                                         Richmond, Virginia 23236
                                         804-320-6300 Telephone
                                         804-320-6312 Facsimile
                                         Counsel for Defendants




                                            5
